In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________
Nos. 14-1198, -1227, -1245, -1389
NICK PEARSON, et al.,
                              Plaintiffs-Appellees/Cross-Appellants,

                                  v.

NBTY, INC., et al.,
                                               Defendants-Appellees,

THEODORE H. FRANK, et al.,
                         Objectors-Appellants/Cross-Appellees.
                      ____________________

         Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 11 C 7972 — James B. Zagel, Judge.
                      ____________________

  ARGUED OCTOBER 31, 2014 — DECIDED NOVEMBER 19, 2014
                ____________________

   Before POSNER, ROVNER, and HAMILTON, Circuit Judges.
   POSNER, Circuit Judge. NBTY and its subsidiary Rexall
Sundown manufacture vitamins and nutritional supple-
ments, including glucosamine pills, which are dietary sup-
plements designed to help people with joint disorders, such
as osteoarthritis. See “Glucosamine,” Wikipedia, http://en.
2                              Nos. 14-1198, -1227, -1245, -1389


wikipedia.org/wiki/Glucosamine (visited Nov. 18, 2014, as
were the other websites cited in this opinion). Several class
action suits have been filed in federal district courts across
the country against NBTY, Rexall, and Target (a retail dis-
tributor of the pills, which are sold under brand names like
“Osteo Bi-Flex” as well as in generic versions sold by phar-
macies, such as CVS and Walgreen). The suits charge the de-
fendants with violating several states’ consumer protection
laws by making false claims for glucosamine’s efficacy, such
as that it will “help rebuild cartilage,” “support renewal of
cartilage,” help “maintain the structural integrity of joints,”
“lubricate joints,” and “support[] mobility and flexibility.”
The district court has jurisdiction of the case under the Class
Action Fairness Act, 28 U.S.C. § 1332(d)(2).
    Eight months after the plaintiffs filed suit in a federal dis-
trict court in Illinois, class counsel in all six cases negotiated
a nationwide settlement with NBTY and Rexall (for simplici-
ty, we’ll pretend there is a single defendant and call it “Rex-
all”) and submitted it to that court for approval. For it is typ-
ical in class action cases of this sort—cases in which class
counsel want to maximize the settlement and the defendants
don’t want to settle except for “global” peace—for the mul-
tiple class counsel to negotiate a single nationwide settle-
ment and agree to submit it for approval to just one of the
district courts in which the multiple actions had been filed.
   The district judge approved the settlement, though with
significant modifications. As approved, the settlement re-
quires Rexall to cough up approximately $5.63 million—
$1.93 million in fees to class counsel, plus an additional
$179,676 in attorney expenses (attorneys' fees cover billable
time and overhead expenses such as office space and secre-
Nos. 14-1198, -1227, -1245, -1389                             3


taries, but clients typically are charged extra for such ex-
penses as expert-consultant and expert-witness fees, PACER
access, photocopies, and Westlaw research), $1.5 million in
notice and administration costs, $1.13 million to the Ortho-
pedic Research and Education Foundation, $865,284 to the
30,245 class members who submitted claims, and $30,000 to
the six named plaintiffs ($5,000 apiece) as compensation for
their role as the class representatives. The version of the set-
tlement that had received preliminary approval had provid-
ed for even higher attorneys’ fees—up to $4.5 million—with
Rexall stipulating that it wouldn’t challenge any attorney-fee
requests by class counsel up to that amount. Such a stipula-
tion is called a “clear-sailing” agreement.
    The parties further agreed that any part of the $4.5 mil-
lion that the district judge thought excessive compensation
for class counsel would revert to Rexall (such an agreement
is called a “reversion” or more commonly a “kicker” clause),
rather than becoming available for distribution to the class
members or to the Orthopedic Research and Education
Foundation, which was to receive the difference between $2
million and what the class members received if they received
less than that amount, which they did. The Foundation is not
a class member; anything it received would be a “cy pres”
award, explained later in this opinion. Finally, the approved
settlement includes an injunction against Rexall’s making
certain claims (alleged to mislead) in the advertising or mar-
keting of its glucosamine products for 30 months.
    There are six appeals (for remember that the settlement
embraces six class actions), which we’ve consolidated for de-
cision. Several of the appellants are class members, led by
Theodore H. Frank of the Center for Class Action Fairness,
4                             Nos. 14-1198, -1227, -1245, -1389


who, as class members are authorized to do by Fed. R. Civ.
P. 23(e)(5), objected to the approval of the settlement. Class
counsel are several law firms, which have cross-appealed,
arguing that the district court should not have modified the
settlement that the parties had agreed to. But we’ll see that
the problem with the district judge’s decision is not that it
leans too far in favor of the objectors, as class counsel con-
tend, but that it doesn’t lean far enough. Although appellate
review of approval of class action settlements is limited, Wil-
liams v. Rohm & Haas Pension Plan, 658 F.3d 629, 634 (7th Cir.
2011), it is far from pro forma, for we have described the dis-
trict judge as “a fiduciary of the class, who is subject there-
fore to the high duty of care that the law requires of fiduciar-
ies.” Reynolds v. Beneficial National Bank, 288 F.3d 277, 280
(7th Cir. 2002).
    The district judge valued the settlement at the maximum
potential payment that class members could receive, which
came to $20.2 million. That valuation, which played a critical
role in the judge’s decision as to how much to award class
counsel in attorneys’ fees, comprises $14.2 million for class
members (based on the contrary-to-fact assumption that eve-
ry one of the 4.72 million class members who had received
postcard rather than publication notice of the class action
would file a $3 claim), $1.5 million for the cost of notice to
the class, and $4.5 million for fees to class counsel (the judge
cut this amount but allowed the amount cut to revert to Rex-
all pursuant to the kicker clause and adhered to the $20.2
million estimate of the overall value of the settlement). The
judge excluded, however, both the cy pres award of $1.13
million in calculating the benefit to the class, for the obvious
reason that the recipient of that award was not a member of
Nos. 14-1198, -1227, -1245, -1389                             5


the class, and the injunction, which he valued at zero, which
was proper too, as we’ll see.
    The $20.2 million figure has barely any connection to the
settlement’s value to the class. Notice and fees, which to-
gether account for $6 million of the $20.2 million, are costs,
not benefits. The attorneys’ fees are of course not paid to the
class members; and as we said in Redman v. RadioShack Corp.,
768 F.3d 622, 630 (7th Cir. 2014), “administrative costs
should not have been included in calculating the division of
the spoils between class counsel and class members. Those
costs are part of the settlement but not part of the value re-
ceived from the settlement by the members of the class. The
costs therefore shed no light on the fairness of the division of
the settlement pie between class counsel and class mem-
bers.” The $14.2 million “benefit” to the class members was a
fiction too. Only 30,245 claims were filed, yielding total
compensation for the class members of less than $1 million.
    Because the amount of the attorneys’ fees that the judge
wanted to award class counsel—$1.93 million—was only 9.6
percent of $20.2 million, he thought the amount reasonable.
But as we said in the Redman case, the “ratio that is relevant
… is the ratio of (1) the fee to (2) the fee plus what the class
members received.” Id. Basing the award of attorneys’ fees
on this ratio, which shows how the aggregate value of the
settlement is being split between class counsel and the class,
gives class counsel an incentive to design the claims process
in such a way as will maximize the settlement benefits actu-
ally received by the class, rather than to connive with the de-
fendant in formulating claims-filing procedures that dis-
courage filing and so reduce the benefit to the class. But
$20.2 million is of course not the value of the settlement, de-
6                              Nos. 14-1198, -1227, -1245, -1389


fined as the sum of the awards to the class and to its lawyers.
The class received a meager $865,284. This means the attor-
neys’ fees represented not 9.6 percent of the aggregate value
but an outlandish 69 percent.
    Had the judge approved class counsel’s request for $4.5
million in attorneys’ fees, those fees would have soared to 84
percent of the pot to be divided between class members and
class counsel. Moreover, $4.5 million in attorneys’ fees
would equal an average of $1,254 per hour of time put in by
the lawyers and paralegals employed on the case by the law
firms representing the class. Even $538 per hour, the average
fee allowed by the district judge in cutting the total fees from
$4.5 million to $1.93 million, would be excessive. It would
imply that few if any associates or paralegals had actually
been used on the case, even though most of the legal work
was routine pretrial preparation. This is a further indication
(if any were needed) that class counsel sought and were
awarded excessive compensation.
    It might make sense for the district judge in a large class
action suit like this to appoint an independent auditor, on
the authority of Fed. R. Evid. 706, to estimate the reasona-
bleness of class counsel’s billing rates. This would of course
be a discretionary decision by the judge, who would have to
consider both possible delays and the cost of the auditor, a
cost likely to be borne in part by the class members.
    In regard to sizing the benefit of the settlement to the
class, it is true that an option to file a claim creates a prospec-
tive value, even if the option is never exercised. Boeing Co. v.
Van Gemert, 444 U.S. 472, 480 (1980), remarks that the right of
class members “to share the harvest of the lawsuit upon
proof of their identity, whether or not they exercise it, is a
Nos. 14-1198, -1227, -1245, -1389                             7


benefit in the fund created by the efforts of the class repre-
sentatives and their counsel.” But in that case the “harvest”
created by class counsel was an actual, existing judgment
fund, and each member of the class had “an undisputed and
mathematically ascertainable claim to part of a lump-sum
judgment recovered on his behalf.” Id. at 479. “Nothing in
the court’s order made Boeing’s liability for this amount con-
tingent upon the presentation of individual claims.” Id. at
480 n.5. The class members were known, the benefits of the
settlement had been “traced with some accuracy,” and costs
could be “shifted with some exactitude to those benefiting.”
Id. at 480–81. There is no fund in the present case and no liti-
gated judgment, and there was no reasonable expectation in
advance of the deadline for filing claims that more members
of the class would submit claims than did.
    We can imagine a case in which a lawyer sets to work dil-
igently to make a powerful case for his client, agrees to a fee
that compensates him for the work necessary to litigate the
case to a successful conclusion, and has a reasonable expec-
tation of obtaining a judgment that will exceed the agreed-
upon attorney’s fee, but unforeseeable developments result
in a judgment smaller than the agreed-upon fee, or even in a
judgment for the defendant. In such a case the lawyer would
have a right to his fee. But especially in consumer class ac-
tions, where the percentage of class members who file claims
is often quite low (in this case it was 30,245 ÷ 12 million =
.0025, or one quarter of one percent), see, e.g., Daniel Fisher,
“Odds of a Payoff in Consumer Class Action? Less Than a
Straight Flush,” Forbes, May 8, 2014, www.forbes.com/sites/
danielfisher/2014/05/08/odds-of-a-payoff-in-consumer-class-
action-less-than-a-straight-flush/, the presumption should
we suggest be that attorneys’ fees awarded to class counsel
8                             Nos. 14-1198, -1227, -1245, -1389


should not exceed a third or at most a half of the total
amount of money going to class members and their counsel.
In this case that range would be between $436,642 and
$865,284—a far cry from the $1.93 million that the judge
awarded, and absurdly far from the $4.5 million that class
counsel requested, with the connivance of Rexall, which
doubtless looked forward to recapturing, as it did, a big
chunk of that amount. The parties could not have thought
that the attorneys’ fees that they agreed to pay class counsel,
even if reduced by the district judge by almost one half,
would be commensurate with the modest award to the cli-
ents, which is to say the class members. The parties may not
have expected only 6.4 claims per each 1000 class members
who received postcard notice to file claims. But they don’t
claim to have been surprised by the low rate. They do say
that the settlement they negotiated was indistinguishable
from consumer class actions in which the claims rate has
been much higher, but those may have been cases in which
the parties did not structure the claims process with an eye
toward discouraging the filing of claims, as appears to have
happened in this case.
    As experienced class action lawyers, class counsel in the
present case must have known that the notice and claim
forms, and the very modest monetary award that the aver-
age claimant would receive, were bound to discourage fil-
ings. The postcard sent to each of 4.72 million class members
informs the recipient that to file a claim he must click on
www.GlucosamineSettlement.com on his computer or cell-
phone or call a toll-free phone number. (The website has
changed since the deadline for filing claims; we base our dis-
cussion on printed copies in the record of the relevant
screens of the website as it appeared during the claims peri-
Nos. 14-1198, -1227, -1245, -1389                             9


od.) The opening screen of the website contains links to six
documents. One is entitled “Full Class Notice,” and if you
clicked on it you would have seen a 10-page statement,
largely repeating what was in the opening screen but adding
more information about the case, and stating on the third
page that “if you submit a claim postmarked or submitted
online [by a specified date], you may be eligible to receive a
check” of $3 for each bottle of the glucosamine pills you
bought up to a total of 4 bottles, or $5 for up to 10 bottles if
you provide proof of purchase.
   Another of the links is captioned “Claim Form,” and if
you clicked on that you’d see a “Glucosamine Settlement
Claim Form.” The form required the claimant to list cash
register receipts or other documentation indicating the date
and place at which he or she had bought the product. The
form advised the claimant that “The Claims Administrator
and the Parties have the right to audit all claims for com-
pleteness, waste, fraud, and abuse. Filing a false claim may
violate certain criminal or civil laws.” Further, the claimant
was—in boldface—required to “certify under penalty of per-
jury that the foregoing is true and correct to the best of my
knowledge.”
    One would have thought, given the low ceiling on the
amount of money that a member of the class could claim,
that a sworn statement would be sufficient documentation,
without requiring receipts or other business records likely to
have been discarded. The requirement of needlessly elabo-
rate documentation, the threats of criminal prosecution, and
the fact that a claimant might feel obliged to wade through
the five other documents accessible from the opening screen
of the website, help to explain why so few recipients of the
10                            Nos. 14-1198, -1227, -1245, -1389


postcard notice bothered to submit a claim. It’s hard to resist
the inference that Rexall was trying to minimize the number
of claims that class members would file, in order to mini-
mize the cost of the settlement to it. Class counsel also bene-
fited from minimization of the claims, because the fewer the
claims, the more money Rexall would be willing to give class
counsel to induce settlement. Rexall has no reason to care
about the allocation of its cost of settlement between class
counsel and class members; all it cares about as a rational
maximizer of its net worth is the bottom line—how much
the settlement is likely to cost it. When the parties to a class
action expect that the reasonableness of the attorneys’ fees
allowed to class counsel will be judged against the potential
rather than actual or at least reasonably foreseeable benefits
to the class, class counsel lack any incentive to push back
against the defendant’s creating a burdensome claims pro-
cess in order to minimize the number of claims. Class coun-
sel could have done much better by the class had they been
willing to accept lower fees in their negotiation with Rexall.
But realism requires recognition that probably all that class
counsel really care about is their fees—for $865,284 spread
over 12 million class members is only 7 cents apiece.
    The $1.13 million cy pres award to the orthopedic founda-
tion did not benefit the class, except insofar as armed with
this additional money the foundation may contribute to the
discovery of new treatments for joint problems—a hopeless-
ly speculative proposition. Cy pres (properly cy près comme
possible, an Anglo-French term meaning “as near as possi-
ble”) is the name of the doctrine that permits a benefit to be
given other than to the intended beneficiary or for the in-
tended purpose because changed circumstances make it im-
possible to carry out the benefactor’s intent. A familiar ex-
Nos. 14-1198, -1227, -1245, -1389                            11


ample is that when polio was cured, the March of Dimes, a
foundation that had been established in the 1930s at the be-
hest of President Roosevelt to fight polio, was permitted to
redirect its resources to improving the health of mothers and
babies.
     Since the joint problems that glucosamine is supposed to
alleviate are the domain of orthopedic medicine, the choice
of an orthopedic institute as a recipient of money left over
after all approved class members’ claims are paid is con-
sistent with cy pres. But there is no validity to the $1.13 mil-
lion cy pres award in this case. A cy pres award is supposed
to be limited to money that can’t feasibly be awarded to the
intended beneficiaries, here consisting of the class members.
Notice costing $1.5 million reached 4.72 million class mem-
bers. Granted, doubling the expenditure would not have
doubled the number of class members notified. The 4.72 mil-
lion who received postcards were all those whom Rexall
knew (through pharmacy loyalty programs and the like) to
have bought its glucosamine pills, while notice by publica-
tion or via the Internet tends to be ineffectual when the class
consists of consumers. But the claims process could have
been simplified. Or knowing that 4.72 million people had
bought at least one bottle of its pills, Rexall could have
mailed $3 checks to all 4.72 million postcard recipients. The
Orthopedic Research and Education Foundation seems per-
fectly reputable, but it is entitled to receive money intended
to compensate victims of consumer fraud only if it’s infeasi-
ble to provide that compensation to the victims—which has
not been demonstrated.
    The 30-month “injunction,” to which we now turn, is ac-
tually just a brief statement in the settlement agreement re-
12                               Nos. 14-1198, -1227, -1245, -1389


quiring Rexall to remove from its packaging claims listed in
“Column 1” in an accompanying exhibit and replace them
with claims listed in “Column 2.” As summarized in the par-
ties’ memorandum urging the district judge to approve the
settlement, the injunction provides that
     defendants will not use any representations that the prod-
     ucts will rebuild, build, or renew cartilage (“rebuilding
     cartilage representations”) on the labeling and packaging
     for any Covered Products that they manufacture, sell, or
     supply to other retailers. For the same 30-month period,
     and as part of the negotiations related to the other types of
     claims made by Defendants (e.g., claims related to joint
     comfort or pain, flare-ups, soothing, cushioning, nourish-
     ing, mobility, lubrication, or support) (“palliation repre-
     sentations”), Defendants will be required to place on the
     packaging and labeling of the same products a statement
     that “individual results may vary.” Defendants will have a
     period of six months from the date of Final Approval [of
     the settlement] to begin shipping Covered Products with
     the label changes. (footnote omitted)
Notice that the practical effect of the last sentence is to shrink
the 30-month term of the injunction to 24 months.
    The passage we’ve quoted describes the final benefit that
the settlement is alleged to confer on the class (as well as on
consumers who first begin to shop for joint-related dietary
supplements in the next 30 months and thus are not mem-
bers of the class). The 30-month (actually 24-month) cutoff
means that after 30 months Rexall can restore the product
claims that form the foundation of this suit. It says it will be
reluctant to do that because then fresh class actions will be
brought against it. But if so, why would it prefer a 30-month
injunction to a perpetual injunction? Were the injunction
Nos. 14-1198, -1227, -1245, -1389                             13


perpetual, Rexall could ask the district court to modify it
should new research reveal that its allegedly false claims
were true after all.
     A larger objection to the injunction is that it’s superflu-
ous—or even adverse to consumers. Given the emphasis that
class counsel place on the fraudulent character of Rexall’s
claims, Rexall might have an incentive even without an in-
junction to change them. The injunction actually gives it pro-
tection by allowing it, with a judicial imprimatur (because
it’s part of a settlement approved by the district court), to
preserve the substance of the claims by making—as we’re
about to see—purely cosmetic changes in wording, which
Rexall in effect is seeking judicial approval of. For the injunc-
tion seems substantively empty. In place of “support[s] re-
newal of cartilage” Rexall is to substitute “contains a key
building block of cartilage.” We see no substantive change.
For “works by providing the nourishment your body needs
to build cartilage, lubricate, and strengthen your joints,” is to
be substituted “works by providing the nourishment your
body needs to support cartilage, lubricate, and strengthen
your joints.” Finally, in place of “rebuilds cartilage,” “repairs
cartilage,” or “renews cartilage” Rexall may instead adver-
tise that its product “helps protect [or support] cartilage and
helps with annoying flare-ups”; “helps to lubricate and
cushion joints while supporting healthy connective tissue [or
healthy cartilage]”; and that “just ‘one’ … caplet is all you
need to help protect cartilage and help ease occasional joint
stress.” Again we can’t see any substantive change.
   Equally dubious claims found on the original label,
moreover, are left unchanged, such as “maintain healthy
connective tissue,” “lubricate joints,” “maintain joint com-
14                            Nos. 14-1198, -1227, -1245, -1389


fort,” and “improvements to joint comfort in seven days.”
Rexall is required to add “individual results may vary,” but,
to the extent not vague, that reminder is obvious. And no
medical basis is suggested for any of the changes, or for not
making changes that would bite.
     Class counsel argue that “rebuilds” and “renews” are
stronger claims than “strengthens” or “protects,” because
most users of Rexall’s glucosamine pills are seeking to re-
build lost cartilage and that “to ‘maintain’ is a far cry from
repairing or rebuilding what has been lost.” No survey or
other evidence was presented that might support the propo-
sition that purchasers are seeking to rebuild lost cartilage or
would draw a sharp distinction between “rebuild” and
“maintain.” (Although glucosamine is considered a viable
treatment option for osteoarthritis, it may be no better, or
only slightly better, than a placebo. “Osteoarthritis,” Wikipe-
dia, http://en.wikipedia.org/wiki/Osteoarthritis.) One would
think that a purchaser who was convinced by the label that
taking Rexall’s glucosamine pills is all you need to “experi-
ence true joint comfort for yourself” would not be put off
just because there is no claim that the pills achieve this mira-
cle by rebuilding lost cartilage.
     In light of the concerns we’ve expressed, we find it re-
markable that at the oral argument of the appeal the lead
class counsel told us, in justification of the injunction: “Well,
from my perspective, the gain is that it’s [that is, the deleted
label claims are] no longer on the labeling and they’re [that
is, Rexall is] going to have to make a decision to put it back
on. And so that in itself is an achievement because it has
been on the labeling for over ten years.” When one of the
judges replied, “That’s an achievement? I don’t under-
Nos. 14-1198, -1227, -1245, -1389                             15


stand,” the class lawyer replied: “I believe it’s actually prob-
ably an unprecedented achievement but obviously you have
your doubts.” We’re not the only doubters; the district judge
deemed the value of the injunctive relief unascertainable
(and so treated the value as zero). He did so, quite rightly,
despite the report of an expert witness, an economist named
Keith A. Reutter, which estimated that class members who
continue to buy Rexall’s glucosamine pills will benefit to the
tune of $8.7 million a year. He pegged the aggregate benefit
of the label changes required by the injunction, to both class
members and future purchasers of Rexall’s glucosamine
pills, at $46.2 million during the 30-month term of the injunc-
tion. But future purchasers are not members of the class, de-
fined as it is as consumers who have purchased Rexall’s glu-
cosamine pills. Nor is the term really 30 months.
    The basis of the expert’s estimate was a wild guess as to
how much Rexall would have to cut the price of its pills in
order to hold on to consumers no longer told that the prod-
uct can renew or help rebuild lost cartilage. “Guess” is the
word, as it depends on an arbitrary forecast—based as it was
on a marketing study that had been conducted in 2002 and
never updated and did not attempt to test the effect of label-
ing changes, similar to those required by the settlement, on
consumers—as to how far Rexall will drop its price, and
how many consumers it will retain or gain by doing so, as a
result of the label changes. The changes seem, at least in the
absence of evidence of any sort (the Reutter report is too
shallow to be admissible as evidence), too trivial to have a
significant effect on Rexall’s sales or price. The district judge
was acting well within the scope of his discretion, therefore,
in valuing the injunction at zero.
16                            Nos. 14-1198, -1227, -1245, -1389


     Our final concern is the reversion, or kicker, clause in the
settlement agreement. This is the clause that provides that if
the judge reduces the amount of fees that the proposed set-
tlement awards to class counsel, the savings shall enure not
to the class but to the defendant. This is a gimmick for de-
feating objectors. If the class cannot benefit from the reduc-
tion in the award of attorneys’ fees, then the objector, as a
member of the class, would not have standing to object, for
he would have no stake in the outcome of the dispute. The
simple and obvious way for the judge to correct an excessive
attorney’s fee for a class action lawyer is “to increase the
share of the settlement received by the class, at the expense
of class counsel.” Redman v. RadioShack Corp., supra, 768 F.3d
at 632. This route is barred unless the judge invalidates the
kicker clause.
     Class counsel claim that often they negotiate for the ben-
efits to the members of the class first, selflessly leaving for
later any consideration of or negotiation for their award of
attorneys’ fees. That claim is not realistic. For we know that
an economically rational defendant will be indifferent to the
allocation of dollars between class members and class coun-
sel. Caring only about his total liability, the defendant will
not agree to class benefits so generous that when added to a
reasonable attorneys’ fee award for class counsel they will
render the total cost of settlement unacceptable to the de-
fendant. We invited class counsel to explain how, therefore,
negotiating first for class benefits could actually benefit a
class, and were left without an answer. Neither can we think
of a justification for a kicker clause; at the very least there
should be a strong presumption of its invalidity.
Nos. 14-1198, -1227, -1245, -1389                             17


     In closing we note with disapproval a quotation by class
counsel from an opinion of ours that “because settlement of
a class action, like settlement of any litigation, is basically a
bargained exchange between the litigants, the judiciary’s
role is properly limited to the minimum necessary to protect
the interests of the class and the public. Judges should not
substitute their own judgment as to optimal settlement
terms for the judgment of the litigants and their counsel.”
Armstrong v. Board of School Directors of City of Milwaukee, 616
F.2d 305, 315 (7th Cir. 1980). That quotation is from 34 years
ago and in the decades since judges have accrued much
more experience with class actions and have learned that
class action settlements are often quite different from settle-
ments of other types of cases, which indeed are bargained
exchanges between the opposing litigants. Class counsel
rarely have clients to whom they are responsive. The named
plaintiffs in a class action, though supposed to be the repre-
sentatives of the class, are typically chosen by class counsel;
the other class members are not parties and have no control
over class counsel. The result is an acute conflict of interest
between class counsel, whose pecuniary interest is in their
fees, and class members, whose pecuniary interest is in the
award to the class. Defendants are interested only in the to-
tal costs of the settlement to them, and not in the division of
the costs between attorneys’ fees and payment to class
members. We thus have “remarked the incentive of class
counsel, in complicity with the defendant’s counsel, to sell
out the class by agreeing with the defendant to recommend
that the judges approve a settlement involving a meager re-
covery for the class but generous compensation for the law-
yers—the deal that promotes the self-interest of both class
counsel and the defendant and is therefore optimal from the
18                            Nos. 14-1198, -1227, -1245, -1389


standpoint of their private interests.” Eubank v. Pella Corp.,
753 F.3d 718, 720 (7th Cir. 2014), quoting Creative Montessori
Learning Centers v. Ashford Gear LLC, 662 F.3d 913, 918 (7th
Cir. 2011), citing other opinions, in this and other circuits,
recognizing the conflict of interest; see also Redman v. Radi-
oShack Corp., supra, 768 F.3d at 629.
     That is an accurate description of this case; and it is why
objectors play an essential role in judicial review of proposed
settlements of class actions and why judges must be both
vigilant and realistic in that review. Theodore Frank and the
other objectors flagged fatal weaknesses in the proposed set-
tlement. The district judge made significant modifications in
the settlement, but not enough. The settlement, a selfish deal
between class counsel and the defendant, disserves the class.
Class counsel shed crocodile tears over Rexall’s misrepresen-
tations, describing them as “demonstrably false,” “consumer
fraud,” “false representations,” and so on, and pointed out
that most of the consumers of Rexall’s glucosamine pills are
elderly, bought the product in containers the labels of which
recite the misrepresentations—and number some 12 million.
Yet only one-fourth of one percent of these fraud victims
will receive even modest compensation, and for a limited
period the labels will be changed, in trivial respects unlikely
to influence or inform consumers. And for conferring these
meager benefits class counsel should receive almost $2 mil-
lion?
    The judgment is reversed and the case remanded for fur-
ther proceedings consistent with this opinion.
                                    REVERSED AND REMANDED.